NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 23 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JORGE L. MONTES,                                 No. 12-55756

              Petitioner - Appellant,            D.C. No. 2:11-cv-01278-AG-PJW

  v.
                                                 MEMORANDUM*
AMY MILLER,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                        Argued and Submitted July 10, 2014
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Jorge Montes, a California state prisoner, appeals the district court’s order

denying his petition for a writ of habeas corpus. We have jurisdiction under 28 U.S.C.

§§ 1291 and 2253. We review de novo the district court’s order denying the petition,

see Hibbler v. Benedetti, 693 F.3d 1140, 1145-46 (9th Cir. 2012), and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Montes contends that the California Court of Appeal unreasonably determined

that his confession was voluntary and was not the product of the interrogating

officers’ threats of familial separation and suggestions of leniency.

      The California Court of Appeal’s determination that Montes’ confession was

voluntary was neither contrary to nor an unreasonable application of clearly

established federal law. See id. at 1146 (noting that habeas relief is only available if

the state court decision is contrary to or an unreasonable application of clearly

established federal law, or an unreasonable determination of facts in light of the

evidence presented in the state court proceeding); see also Lego v. Twomey, 404 U.S.
477, 478 (1972) (“[O]nly voluntary confessions may be admitted at the trial . . .”).

The California Court of Appeal’s conclusion that Montes’ confession was the result

of the polygraph examiner’s indisputably permissible statements, and not the product

of the officer’s interrogation tactics was not an unreasonable determination of the facts

in light of evidence that Montes maintained his innocence despite the officer’s

coercive tactics, and only confessed after being told he had failed the polygraph

examination. See Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004) (holding that

a state court’s factual determination is unreasonable where there is no supporting

evidence in the record).




                                           2
AFFIRMED.




            3